Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Argument and Amendment
Claims 1-16 are pending and under examination in this office action.
Receipt is acknowledged of the Information Disclosure Statement filed January 14, 2022. The Examiner has considered the references cited therein to the extent that each is a proper citation. Please see the attached USPTO Form 1449.

The rejection of Claim(s) 1-3, and 5-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lis et al. (CN 102482184) is withdrawn based on Applicant’s argument found persuasive specifically as Lis fails to teach the mesh gap size.

Applicants' arguments, filed 1/14/22, have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "so as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


New Claim Rejections - 35 USC § 103 necessitated by Amendment
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (CN 100413834) in view of Lis et al. (CN 102482184) and  Boit et al. (US 2012/0156496).
Wei teaches the preparation of mannitol with a sieve size of 2000 µm-450 µm  (i.e., 2.0 -0.45 mm; see para. 0046) with a density of 0.2 g/ml-0.70 g/ml which is within the recited instant claims 5-6 (abstract), wherein the mannitol content is 95% (see para. 0018 as required by instant claim 7) with a particle size of 2000 µm-154 µm (which fall within the limitation, as required by instant claim 7). Wei specifically teaches that the uniformly mixed and agglomerated materials is placed to a conical rotary vacuum dryer and the materials are cooled to room temperature, further they are crushed and sieved to obtain compressible granular mannitol products. It should be noted that sieves are made of mesh. 
However, Wei fails to teach per se filling the mannitol in a container
With regards to instant claim 1, Lis teaches putting mannitol in a container (see para. 0103) wherein the mannitol is broken up via centrifugation (see para. 0049) via  all powder is introduced in a Mixomat A14 (FUSCHS/ Switzerland) a drum mixer, it is rotated and poured on sieve by all powder subsequently, the sieve mesh of this sieve has the 8mm. Although the mesh size is not taught, incorporation of Wei would have been obvious to one of ordinary skill in the art to use a rotary centrifugal sieve with a mesh size of 2-5 mm and achieve the claimed invention.
Boit teaches powdered composition comprising mannitol, wherein the mannitol is carried out fractionally (thus comprises more than one fraction, para. 0022) wherein the mannitol is into two fractions (para. 0059) employing a mesh with 8 mm-12mm.
Although the combined references do not teach the using a centrifugal drum sieve, nonetheless said references teach that the mannitol can be sieved, note that sieving includes a mesh and meshes might have different sizes. 
 Therefore, based on the teachings of Lis and Wei, one of ordinary skill in the art would have been motivated to use a perforated cylinder or sieve with other dimensions based on the intended particle size of the mannitol since the art recognizes the sieve or perforated cylinder can be from 8-12 mm or 2000 µm-450 µm.  It is within the purview of the skilled artisan to combine these references and make the modification because they are drawn to same technical fields (constituted with same ingredients and share 
Boit teaches powdered composition comprising mannitol, wherein the mannitol is carried out fractionally (thus comprises more than one fraction, see 0022) wherein the mannitol is into two fractions (see 0059) employing a mesh with 8 mm- 12mm.
The claimed invention would have been obvious to try because Wei teaches their invention provides a particle size range of 2000 µm to 154 µm, the desired product can be sieved according to the size range required by the user. (see para 0029).

Held in Abeyance Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 - 28 of U.S. Patent Application No. 17/434268 Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
      The claims of the instant are directed to method for filling containers with a composition that comprises or, alternatively, consists of mannitol in 5powder form; wherein said method comprises the following steps… and the claims of the copending are directed to a single-dose composition comprising mannitol wherein the single- dose composition is devoid of excipients and/or pyrogenic 
       Both applications recite using the same compositions and/or derivatives thereof.  Therefore, the compositions recited in the claims are obvious variation of each other and one of ordinary skill in the art would have been motivated to employ the instant claims to provide a single dose composition for treatment  as recited by the copending claims because when the instant specification is used as a dictionary it teaches us that the container comprising the mannitol composition can be used as a pre-treatment to perform colonoscopy.
       Thus, the process of making is a set of precursor steps to the process of treating  as required by the copending claims and therefore are part of the obvious variation of the instant application claims compared to the copending application claims.
	In view of the foregoing, the copending application claims and the current application claims are obvious variations.
 2270158
 The US publication 20130270158 is cited to show the state of the art that centrifugal sieve drum is known for its centrifugal force in rapidly-rotated cylindrical or conical screens as the primary body force contributing to size segregation. Within the centrifugal acceleration field, vibration and/or shearing flows are induced to facilitate size segregation and eventual separation of the fines from the coarse material but not used in the rejection.

No claims allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SHIRLEY V GEMBEH/           Primary Examiner, Art Unit 1615                                                                                                                                                                                             02/10/22